Case 21-00571-als11        Doc 14     Filed 04/22/21 Entered 04/22/21 17:36:52            Desc Main
                                     Document      Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF IOWA


 In re:                                             )   Case No. 21-00571
                                                    )
 CYCLE FORCE GROUP, LLC,                            )   Chapter 11
                                                    )
          Debtor and Debtor in Possession           )   Hon Anita L. Shodeen
                                                    )
 2105 SE 5TH St.                                    )   DEBTOR’S MOTION FOR ORDER
 Ames, IA 50010                                     )   PERMITTING THE DEBTOR TO
                                                    )   HONOR WORKERS’ COMPENSATION
 EIN: XX-XXXXXXX                                    )   PROGRAMS AND PAY INSURANCE
                                                    )   OBLIGATIONS
                                                    )   [Bankruptcy Code Section 105(a), 363(c)(1),
                                                    )   364(b), 365, 1107(a) and 1108; 28 U.S.C.
                                                    )   §959(b)]
                                                    )
 ___________________________________                )   No Hearing Set

          Cycle Force Group, LLC (“CFG” or “Debtor”), Debtor and Debtor in Possession herein, by

 and through its duly-employed general reorganization counsel, Jeffrey D. Goetz, Esq. and Krystal

 R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C., and

 pursuant to the provisions of Bankruptcy Code sections 105(a), 363(c)(1), 364(b), 365, 1107(a)

 and 1108, 28 U.S.C. § 959(b), and the Doctrine of Necessity, respectfully moves this Honorable

 Court for an Order permitting the Debtor to honor workers’ compensation programs and pay

 insurance obligations including general liability and auto insurance, and would show this

 Honorable Court as follows:

          1.     On April 22, 2021 (the “Petition Date”), CFG filed its Voluntary Petition under

 Chapter 11 of the Bankruptcy Code (Docket No. 1), and the Debtor is duly operating as a Debtor in

 Possession pursuant to Bankruptcy Code sections 1107 and 1108.
Case 21-00571-als11       Doc 14     Filed 04/22/21 Entered 04/22/21 17:36:52             Desc Main
                                    Document      Page 2 of 6



        2.      The Debtor is required under both state and federal laws to establish and maintain

 a workers’ compensation program and various types of related insurance such as general liability

 and auto insurance. If the Debtor is unable to continue making payments on these policies, the

 lenders under the existing previous financing arrangements may be permitted to terminate the

 policies to recoup their losses. The Debtor would then be required to obtain replacement

 insurance on an expedited basis and at tremendous cost to the estate. If the Debtor is required to

 obtain replacement insurance and to pay a lump sum premium for such insurance in advance, and

 if the premium for such non-financed replacement insurance is the same as for the current

 policies, this payment would be the same or greater than what the Debtor currently pays. Even if

 the premium lenders were not permitted to terminate the policies, any interruption of payments

 would severely affect the debtor’s ability to finance premiums for future policies.

        3.      In the ordinary course of business, CFG maintains blanket insurance policies that

 provide coverage for, among other things, general liability, automobile coverage, property

 damage, and storage damage (together the “Insurance Policies”). The Insurance Policies are

 essential for the preservation of the Debtor’s business, and are, in some cases, required by

 various laws, regulations or contracts that govern the Debtor’s business.

        4.      The Debtor maintains the Insurance Policies through West Bend, Great American

 and Selective (collectively, the “Insurance Carriers”). The Debtor’s workers’ compensation and

 Insurance Policies are provided through True North Insurance as its exclusive insurance broker

 and agent. The names of the Insurance Policies, the Insurance Carriers, the term of the current

 policies and the aggregate annual premiums due thereunder (collectively, the “Premiums”), are

 set forth on Exhibit A attached hereto. The aggregate annual Premiums under all of the

 Insurance Policies and the workers’ compensation program are approximately $223,572.43. The


                                                  2
Case 21-00571-als11         Doc 14    Filed 04/22/21 Entered 04/22/21 17:36:52               Desc Main
                                     Document      Page 3 of 6



 West Bend Workers’ Compensation and Property, Inland Marine, and Business Auto insurance

 premiums are paid in monthly installments directly to West Bend. The premium payment for its

 flood insurance are paid in full on the date due to Selective Insurance. The Debtor is current with

 all of the premium payments under the Insurance Policies and workers’ compensation.

        5.      The Office of the United States Trustee has established guidelines and

 requirements for Chapter 11 debtors in possession to maintain sufficient insurance to protect the

 debtor, its creditors and the bankruptcy estate.

        6.      In the ordinary course of its business, the Debtor finances the premiums on its

 general liability and umbrella policies (the "PFA Policies") under a premium financing

 agreement ("PFA") with IPFS Corporation ("IPFS"). Specifically, IPFS pays the respective

 premiums due under the PFA Policies, and the Debtor is obligated to pay to IPFS a down

 payment of 20% of the total premiums, plus ten equal monthly installments.

        7.      Pursuant to the PFA, if the Debtor defaults on its payment obligations under the

 PFA, IPFS may cancel the PFA Policies and recover any unearned premiums refunded by the

 issuers of the PFA Policies and apply the refunds to reduce the Debtor’s outstanding obligations

 under the PFA. In addition, the PFA grants IPFS a security interest in all unearned premiums and

 dividends that may arise under the PFA Policies.

        8.      Debtor states that continuing the above coverages and fulfilling its insurance

 premium and claims indemnification obligations preserves the value of the estate for the benefit

 of creditors by allowing it to continue business operations and by shielding the estate from

 liability for claims that might arise post-petition and be entitled to administrative priority status.

 Additionally, the Debtor also states that continuation of existing policies may be cheaper and less

 disruptive than obtaining substitute policies post-petition, and the Office of the United States


                                                    3
Case 21-00571-als11            Doc 14     Filed 04/22/21 Entered 04/22/21 17:36:52                    Desc Main
                                         Document      Page 4 of 6



 Trustee mandates such insurance coverage.

         WHEREFORE, the Debtor prays for an Order permitting the Debtor to honor workers’

 compensation programs and meet and pay such other insurance premium and claims obligations

 post-petition, to the extent they might be deemed post-petition payments of pre-petition

 obligations, as payments in the ordinary course, and as ordinary and necessary expenses of the

 Debtor’s business operations, and therefore as essential expenses, and for such further and other

 relief as the Court deems just and equitable under the circumstances.

 Dated: April 22, 2021                               /s/     Krystal R. Mikkilineni
                                                     Jeffrey D. Goetz, Esq, AT0002832
                                                     Krystal R. Mikkilineni, Esq. AT0011814
                                                     Bradshaw Fowler Proctor & Fairgrave, PC
                                                     801 Grand, Suite 3700
                                                     Des Moines, IA 50309-8004
                                                     515/ 246-5817
                                                     515/ 246-5808 fax
                                                     goetz.jeffrey@bradshawlaw.com
                                                     mikkilneni.krystal@bradshawlaw.com


                                                     Proposed General Reorganization Counsel


                                          CERTIFICATE OF SERVICE:

 This document was served electronically on parties who receive electronic notice through CM/ECF as listed on

 CM/ECF’s notice of electronic filing.    /s/   Barbara Warner




                                                         4
                    Case 21-00571-als11      Doc 14    Filed 04/22/21 Entered 04/22/21 17:36:52   Desc Main
                                                      Document      Page 5 of 6



                                                           EXHIBIT A


Type                                Limits        Vendor         Policy #      Coverage      Annual Premium   Premium Due
                                                                               Dates                          Date
Workers’ Compensation               $500,000      West Bend      A784943       8/15/20-      $15,409.00       Paid monthly
                                                                               8/14/21                        on 15th day of
                                                                                                              each month;
                                                                                                              $1,284.08 per
                                                                                                              month
Property, Inland Marine, Business                 West Bend      A786193       8/15/20-      $33,746.00       Paid monthly
Auto                                                                           8/15/21                        on 15th day of
                                                                                                              each month;
                                                                                                              $2,812.17 per
                                                                                                              month
  a. Blanket Property of Others     $2,070,000
  b. Blanket Personal Property      $7,680,000
  c. Building – 2105 SE 5th St.,    $6, 134,544
     Ames
Umbrella                            $9,000,000    Great          XS1744912     8/15/20-      $60,062.68       $12,120.54
                                                  American                     8/15/21                        down
                                                                                                              payment to
                                                                                                              be made on
                                                                                                              8/15/21
                                                                                                              followed by
                                                                                                              ten equal
                                                                                                              monthly
                                                                                                              installment
                                                                                                              payments of
                                                                                                              $6,060.27.
General Liability                                 Great          PL1744911     8/15/20-      $111,983.75      $22,396.75
                                                  American                     8/15/21                        down
               Case 21-00571-als11      Doc 14    Filed 04/22/21 Entered 04/22/21 17:36:52   Desc Main
                                                 Document      Page 6 of 6



                                                                                                         payment to
                                                                                                         be made on
                                                                                                         8/15/21
                                                                                                         followed by
                                                                                                         ten equal
                                                                                                         monthly
                                                                                                         installment
                                                                                                         payments of
                                                                                                         $8,958.70.
   a. Gen. Aggregate              $2,000,000
   b. Products & Completed        $2,000,000
      Operations Aggregate
   c. Each Occurrence             $1,000,000
   d. Damage to Rented            $500,000
      Premises
   e. Medical Expenses (any one   $20,000
      person)
   f. Employee Benefits           $1,000,000
Flood                             $500,000     Selective    FLD2824244    2/15/21-      $2,424.00        February 16,
                                               Ins.                       2/16/22                        2022
                                                                                                         payment of
                                                                                                         $2,371.00




                                                            6
